Citation Nr: 0903909	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
August 1992.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In her notice of disagreement, dated in July 2006, the 
appellant asserted that the veteran had received treatment at 
the John Cochran VA Medical Center (VAMC) in Missouri for 
various health problems since 1993.  She also asserted that 
the veteran died of pancreatic cancer.  She essentially 
alleged that VA physicians failed to order adequate testing 
after a mass had been found and that this delay prevented the 
veteran from receiving proper treatment.  Had the test been 
performed, the appellant maintained, the veteran's cancer 
would have been discovered before it spread to his liver and 
he would still be alive.  

From the appellant's statements in her notice of 
disagreement, it is apparent that she is seeking compensation 
pursuant to 38 U.S.C.A. § 1151.  The RO has not adjudicated 
such a claim and the Board refers the issue to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In her notice of disagreement, the appellant asserted that 
veteran's pancreatic cancer had started as early as 1992.  
The appellant cited the veteran's excessive vomiting, 
inability to hold bowels, heavy night sweats, nightmares, 
loss of appetite, excessive weight loss, and "mental 
anguish" as the veteran's signs and symptoms.  The appellant 
also alleged that the veteran had been treated for various 
health issues, including stomach problems, at the John 
Cochran VAMC since 1993.  

In an outpatient record from private practice physician, Dr. 
B.T., dated in January 2005, the doctor noted that the 
veteran had complained of increasing abdominal pain.  The 
doctor's impression was metastatic pancreatic cancer.  The 
veteran's death certificate showed that he died in February 
2005; the cause of death was listed as pancreatic cancer.  

The earliest record of a diagnosis of pancreatic cancer was 
found in a letter from Dr. B.T., dated in November 2004.  In 
that letter, the doctor noted that the veteran had presented 
with chronic pancreatitis and had been followed at the VA for 
epigastric discomfort for the past two or three years.  The 
claims file included VAMC treatment records dated from June 
1999 to January 2000 and from January 2004 to July 2004.  The 
earliest record of a pancreatitis diagnosis was found in a VA 
primary care general note, dated in February 2004.  A VA 
psychology note, dated in June 2004, however, reflected that 
the veteran had complained of abdominal discomfort and weight 
loss as early as September 2003.  

Service connection may be presumed for a malignant tumor if 
such a tumor becomes manifest to a degree of 10 percent or 
more within one year of the veteran's discharge from active 
duty.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  VA's duty 
to assist a claimant in developing a claim requires that VA 
obtain relevant records in the custody of federal agencies, 
such as a VAMC.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  

The appellant's assertion that the veteran was treated for 
"stomach problems" as early as 1993, along with the medical 
evidence suggesting that stomach pain was a symptom of his 
pancreatic cancer, triggers VA's duty to obtain records of 
such treatment within a year of the veteran's discharge from 
service.

In this case, the time of onset of the symptoms that may have 
indicated the presence of either pancreatitis or pancreatic 
cancer is relevant.  Given that the VA psychology note and 
Dr. B.T.'s letter indicated that the veteran began to 
experience symptoms such as epigrastic discomfort and weight 
loss sometime between 2001 and January 2004 and that he was 
followed at VA for these symptoms, VA should obtain records 
of such treatment.

In her notice of disagreement, the appellant alleged she had 
proof that the veteran's liver was free of abnormalities in 
the earlier months of 2004.  In correspondence received by 
the RO in October 2005, the appellant asserted that at that 
time she was submitting, among other documents, medical 
evidence from Dr. B.T., Jr., and Dr. D.L., both from 
Washington University School of Medicine.  Among the 
documents submitted was a document "VDVA Form 10," which 
included Dr. B.T.'s signature.  There were no documents that 
could be construed as "medical evidence" from either doctor 
submitted in October 2005.  

The Board observes that in February 2005, the RO received 
outpatient records from Dr. B.T., dated in December 2004 and 
January 2005.  Also at that time, the RO received a letter 
written by Dr. B.T. and addressed to Dr. D.L., dated in 
November 2004.  There were no reports from Dr. D.L. in the 
claims file.  

VA is required to assist a claimant in obtaining relevant 
medical evidence in the custody of non-federal agencies, such 
as private medical records.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  VA also 
has a duty to notify the claimant that while VA will assist 
the claimant in obtaining these records, it is ultimately the 
claimant's responsibility to do so.  Id.  A review of the 
claims file showed that the RO provided the appellant with 
notice of VA's and the appellant's duties in obtaining 
evidence relevant to the claim in September 2005.  However, 
given that the appellant has referred to medical evidence not 
associated with the claims file, on remand, she should again 
be provided with appropriate notice and opportunity to 
support her claim with the appropriate evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment from the 
John Cochran VAMC pertaining to epigastric 
discomfort, abdominal pain, loss of 
appetite, excessive weight loss, or 
pancreatitis from August 1992 through 
1993, and from January 2001 to January 
2004.

2.  Provide the appellant with Veteran's 
Claims Assistance Act (VCAA) notice for 
her claim of entitlement to service 
connection for the cause of the veteran's 
death.  The appellant shall be advised of 
which portion of the information and 
evidence is to be provided by the 
appellant and which portion VA will 
attempt to obtain on behalf of the 
appellant.  The appellant should be 
reminded that it is ultimately her 
responsibility to submit evidence from 
private practice physicians.

3.  Thereafter, the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the appellant and 
her representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




